DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Action is in response to Applicant’s amendment filed July 05, 2022. Claims 1-30 are still pending in the present application. Claims 10-30 are withdrawn from consideration. Claims 1-9 are rejected. This Action is made FINAL.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2018/0063771, hereinafter Singh) in view of Palin et al.  (US 2017/0041868, hereinafter Palin).
Regarding claim 1, Singh teaches a method of wireless communication performed by a child node (UE, FIG. 4) in a wireless network (FIG. 4, FIG. 1), comprising: 
receiving a cost parameter from a neighbor node in the network, wherein the cost parameter indicates a cost, due to an operating mode of the neighbor node, of selecting the neighbor node as a target node for a handover procedure, a cell selection procedure, or a cell reselection procedure (wireless relay 121/131/141 broadcast hop counts in their LTE SIBs. UE selects a wireless relay based on the hop count data in the broadcasted LTE SIBs and sends an attach request to selected wireless relay 121 – par [0027], FIG. 4. Relay hop count is associated with latency, therefore, indicates “cost” – par [0021]) {and wherein the operating mode indicates an energy consumption state of the neighbor node}; and 
performing the handover procedure, the cell selection procedure, or the cell reselection procedure based at least in part on the cost parameter (wireless relay 121/131/141 broadcast hop counts in their LTE SIBs. UE selects a wireless relay based on the hop count data in the broadcasted LTE SIBs and sends an attach request to selected wireless relay 121 – par [0027], FIG. 4).
Singh does not teaches wherein the operating mode indicates an energy consumption state of the neighbor node
Palin teaches wherein the operating mode indicates an energy consumption state of the neighbor node (Advertiser nodes in the network send advertising messages to advertise their existence and capabilities. The BLE advertising messages include the advertisement interval, hop count value, and possible other data, such as battery status and buffer information - [0193]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate feature taught by Palin in Singh to allow selection of a device without power constraint thereby improving chances of successful data transmission.
Regarding claim 7, Singh in view of Palin teaches claim 1 and Singh further teaches wherein performing the cell selection procedure or the cell reselection procedure comprises prioritizing the neighbor node for the cell selection procedure or the cell reselection procedure based at least in part on the cost parameter (The wireless relay may be selected based on the requested service (i.e. VoLTE) in addition to hop count data. In other examples, the UE may select the wireless relay based on the number of users (i.e. load) or location (i.e. closest wireless relay or strongest RF signal) in addition to hop count – par [0047]).
Regarding claim 8, Singh in view of Palin teaches claim 1 and further teaches wherein the cost parameter is received via at least one of: a synchronization signal block, a physical broadcast channel, a system information block, remaining minimum system information, a channel state information reference signal, or a combination thereof (wireless relay 121/131/141 broadcast hop counts in their LTE SIBs. UE selects a wireless relay based on the hop count data in the broadcasted LTE SIBs and sends an attach request to selected wireless relay 121 – par [0027], FIG. 4. Relay hop count is associated with latency, therefore, indicates “cost” – par [0021]).
Regarding claim 9, Singh in view of Palin teaches claim 1 and further teaches wherein the cost parameter is based at least in part on at least one of: the operating mode of the neighbor node, a power saving mode of the neighbor node, a power status of the neighbor node, a hop count associated with the neighbor node, an operating mode or a power status of one or more other nodes included in a route from the neighbor node to a central unit of the wireless network, a time at which the neighbor node is available to serve the child node, a priority of selecting the neighbor node as the target node as compared to one or more other neighbor nodes, or a combination thereof (wireless relay 121/131/141 broadcast hop counts in their LTE SIBs. UE selects a wireless relay based on the hop count data in the broadcasted LTE SIBs and sends an attach request to selected wireless relay 121 – par [0027], FIG. 4. Relay hop count is associated with latency, therefore, indicates “cost” – par [0021]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Palin and further in view of Tsai et al. (US 2019/0394084, hereinafter Tsai).
Regarding claim 2, Singh in view of Palin teaches claim 1 but does not teach wherein performing the handover procedure comprises transmitting, to a serving node that serves the child node in the wireless multi-hop network, a measurement report based at least in part on the cost parameter.
However, Tsai teaches wherein performing the handover procedure comprises transmitting, to a serving node that serves the child node in the wireless multi-hop network, a measurement report based at least in part on the cost parameter (a child IAB node may collect information including signal strengths, loading information, hop position, and etc. from neighbor IAB nodes via a broadcasting system information message. The child IAB node may then report such information to its serving IAB node when sending out a second serving IAB request message to its serving node – par [0092]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate feature taught by Tsai in Singh to prevent service interruption due to network blockage.
Regarding claim 3, Singh in view of Palin and Tsai teaches claim 1 but Singh does not teach wherein the measurement report includes the cost parameter for the neighbor node.
However, Tsai teaches wherein the measurement report includes the cost parameter for the neighbor node (a child IAB node may collect information including signal strengths, loading information, hop position, and etc. from neighbor IAB nodes via a broadcasting system information message. The child IAB node may then report such information to its serving IAB node when sending out a second serving IAB request message to its serving node – par [0092]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate feature taught by Tsai in Singh to prevent service interruption due to network blockage.
Regarding claim 4, Singh in view of Palin and Tsai teaches claim 2 but Singh does not teach wherein the measurement report includes a set of cost parameters for a corresponding set of neighbor nodes.
However, Tsai teaches wherein the measurement report includes a set of cost parameters for a corresponding set of neighbor nodes (a child IAB node may collect information including signal strengths, loading information, hop position, and etc. from neighbor IAB nodes via a broadcasting system information message. The child IAB node may then report such information to its serving IAB node when sending out a second serving IAB request message to its serving node – par [0092]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate feature taught by Tsai in Singh to prevent service interruption due to network blockage.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Palin and Tsai and further in view of Jung et al. (US 2016/0353397, hereinafter Jung)
Regarding claim 5, Singh in view of Palin and Tsai teaches claim 2 but fails to teach determining that the cost parameter for the neighbor node satisfies a condition; and indicating one or more measurements for the neighbor node in the measurement report based at least in part on determining that the cost parameter for the neighbor node satisfies the condition.
However, Jung teaches determining that the cost parameter for the neighbor node satisfies a condition; and indicating one or more measurements for the neighbor node in the measurement report based at least in part on determining that the cost parameter for the neighbor node satisfies the condition (UE may consider that a detected synchronization signal is valid for reporting only when the number of hops of the detected synchronization signal is the maximum value or less – par [0289]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate feature taught by Jung in Singh to allow low delay communication.
Regarding claim 6, Singh in view of Palin and Tsai teaches claim 2 but fails to teach wherein the measurement report includes measurements for one or more neighbor nodes for which a corresponding one or more cost parameters satisfy a condition.
However, Jung teaches wherein the measurement report includes measurements for one or more neighbor nodes for which a corresponding one or more cost parameters satisfy a condition (UE may consider that a detected synchronization signal is valid for reporting only when the number of hops of the detected synchronization signal is the maximum value or less – par [0289]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate feature taught by Jung in Singh to allow low delay communication.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642